Mr. Justice Scott delivered the opinion of the court: The testimony in this case was taken before the master. The findings of fact contained in the decree warrant the relief awarded. In the transcript, of the record there is no transcript of the master’s report nor of the evidence taken before him. Instead, the original master’s report, including the evidence taken before him, was embodied in a certificate of evidence, the original master’s report with the evidence attached, and not a copy thereof, being inserted bodily in that certificate. A stipulation was then made that the original, instead of a copy, of the certificate of evidence be incorporated in the transcript of the record, the result of which is, that the original master’s report, together with the original evidence attached, which was taken before him, is now before us and embodied in the transcript of the record. It is urged that this case is distinguishable from Beth Hammidrash, etc. Congregation v. Oakwoods Cemetery Ass. 200 Ill. 480, for the reason that in that case the original master’s report was inserted in the transcript of the record by stipulation, without any action of the court below, there being in that case no certificate of evidence, while in the case at bar there is a certificate of evidence and the master’s report is included therein, and it becomes a part of that document by the action of the court and not by the act of the parties. This can make no difference. Where, as here, the evidence is all taken before the master and included in his report, a certificate of evidence is unnecessary and has no proper place in the record. Under such circumstances the master’s report, including the evidence therewith submitted, is a part of the record. Inserting it in the certificate of evidence does not change its status, as the only office of such a certificate is to make that a matter of record which without the certificate in not a part of the record. Original papers filed in the court below should remain there for the benefit and security of all parties in interest, (Trustees of Schools v. Welchley, 19 Ill. 64; Beth Hammidrash, etc. Congregation v. Oakwoods Cemetery Ass. supra;) except where a different course is pointed out by the statute, or by the rules of the court exercising appellate jurisdiction, to which the case is taken for review. With the exceptions just noted, a court of review acts upon the transcript of the record, and not upon the record itself, and as was said in the case last cited: “The original report of the master of the evidence taken by him is a part of the record in the court below, but not of the transcript which the statute requires to be filed in this court.” As a consideration of matters which should be shown by a transcript of the master’s report and the evidence attached was necessary for the determination, of errors assigned which go to the merits of the canse, and as no such transcript was presented in the Appellate Court, the judgment of that court will be affirmed. The clerk of this court is directed, upon request of appellants, to detach the two original master’s reports from the transcript in this cause and return them to the clerk of the superior court of Cook county. Judgment affirmed.